DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 2/28/20, wherein:
Claims 1-15; 26-30 are currently pending;
Claims 3-6, 8-12 have been amended;
Claims 16-25 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEHEB ET AL (US 2014/0074286) in view of OESTERGAARD ET AL (US 2018/0178380).  Herein after GEHEB and OESTERGAARD
As for independent claim 1, GEHEB discloses a remote robot monitoring system {abstract} comprising; 
a remote data server {figures 1-2; storage system 50, server system 52; pars. 0034, 0036}; 
a remote user interface {figure 1, smart device 12}; 
a robot {figure 1, robot 20} comprising; a general-purpose processor programmable by program-code instructions; and computer-readable memory in communication with and accessible by said general-purpose processor {see figure 1, at robot controller 40 include robot controller processor 42, memory 44}, comprising: 
robot-task program code comprising instructions for execution by said processor to control functioning of said robot to perform a task {see at least at least figure 1, robot monitoring system 10 include robot controller 40, robot controller processor 42, teaching pendant programing software 72, local software application 60, pars. 0026-0029}; and 
robot monitoring program code distinct from said robot-task program code, said robot monitoring program code comprising: a data reception module comprising instructions for execution by said processor to receive robot performance data from at least a call from said robot-task program code in accordance with a connection established between said robot-task program code and said data reception module {see at least pars. 0026-0031, figure 6 e.g. par. 0031 discloses the robot related data gathered by the robot controller 40 may include a status of the robot 20, a condition of a component of the robot, a production status of the robot, a summary of process information relating to the robot, and diagnostics information relating to the robot, for example. The robot controller 40 having the local processing power performs analysis on the robot related data and the robot controller 40 sorts which robot related data is sent to a communication device 45 of the robot controller 40 for communicating the robot related data to the storage system 50.the robot controller 40 may collect and analyze data relating to the robot 20 that indicates that a component of the robot 20 is currently inoperable. The local software application 60 contained within the robot controller 40 is configured to recognize this data as robot related data that should be communicated to the storage system 50 by the communication device 45}; and 
remote data transmission program code comprising instructions for execution by said processor to establish a connection with said remote data server to receive said robot performance data and transmit robot monitoring data according to said robot performance data to said remote data server {see at least pars. 0031-0033 and figures 1, 3 disclose the connection between the controller 40 include processor 42 with the remote server (storage system 50); the robot performance data is transmitted from the robot controller to storage system 50 as shown at least in pars. 0027-0028, 0031-0034}; 
wherein said robot data server is in communication with said remote data transmission program code and receives said robot monitoring data from said remote data transmission program code, and is accessible via said remote user interface having established a connection with said remote data server, wherein said robot monitoring data is viewable from said remote user interface via said robot data server {see at least figure 1, pars. 0031-0034, 0039-0043 and figures 3-5B}. 
GEHEB discloses a robot task program code and robot monitoring program code as indicated above.  GEHEB does not explicitly disclose the robot monitoring program code is configured as a plug-in.   
However, OSTERGAARD {abstract} discloses the known technique of extending an existing robot system with customized functionality by still using the software platform available in the robot system; pars. 0007-0008, 0027, 0031 and figure 1 also discloses the technique of installing plugin in to the existing robot system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of OSTERGAARD into the system o GEHEB for the benefit of extending a functionality of the robot controller.
As for dep. claim 2, which discloses wherein said robot monitoring data is equivalent to said robot performance data {see GEHEB at least pars. 0031-0032}. 
As for dep. claim 3, which discloses wherein said remote data transmission program code is part of a native remote monitoring program code of said robot {see GEHEB at least pars. 0026-0027, 0031-0034}.
As for dep. claim 4, which discloses wherein said remote data transmission program code is part of said robot monitoring program code {see GEHEB at least pars. 0026-0027, 0031-0034 and figures 1-3}.
As for dep. claim 5, which discloses wherein said data reception module comprises instructions for execution by said processor to receive robot performance data from a call from said robot-task program code in accordance with a connection established between said robot-task program code and said data reception module {see GEHEB at least figures 1-3, pars. 0027-0028; 0031-0037}. 
As for dep. claim 6, which discloses wherein said data reception module comprises instructions for execution by said processor to receive robot performance data from a plug-in of a peripheral that is responsive to said robot-task program code, following a connection established between said data reception module and said plug-in of a peripheral {see GEHEB at least figures 1-3, pars. 0027-0028; 0031-0037; OSTERGAARD pars. 0007-0008, 0027, 0031 and figure 1}. 
As for dep. claim 7, which discloses wherein said robot monitoring program code is part of said plug-in of a peripheral and said robot performance data is generated by at least said plug-in of a peripheral as a function of active and passive actions performed by said peripheral {see GEHEB at least figures 1-3, pars. 0027-0028; 0031-0037; OSTERGAARD pars. 0007-0008, 0027, 0031 and figure 1}. 
As for dep. claim 8, which discloses an efficiency module comprising instructions for execution by said processor to analyze said robot performance data and output at least one of: efficiency of said robot during a given period; and the number of parts produced by said robot during a given period {See GEHEB at least pars. 0027, 0031-0034}. 
As for dep. claim 9, which discloses wherein said peripheral is a camera and said plug-in of a peripheral is a plug-in of said camera, and wherein said robot performance data comprises image data {see GEHEB at least pars. 0033, 0041, figures 5A-5B; OSTERGAARD pars. 0019 and claims 7 and 15}. 
As for dep. claim 10, which discloses wherein said peripheral is a gripper and said plug-in of a peripheral is a plug-in of said gripper, and wherein said robot performance data comprises data regarding opening and closing motions of said gripper {see OSTERGAARD pars. 0007-0008, 0027, 0031}. 
As for dep. claim 11, which discloses wherein said peripheral is a force-torque sensor and said plug-in of a peripheral is a plug-in of said force-torque sensor, and wherein said robot performance data comprises force peak data or robot-control data {see OSTERGAARD pars. 0007-0008, 0027, 0031; GEHEB at least pars. 0027, 0031-0034}. 
As for dep. claims 12-13, which discloses wherein said robot performance data comprises robot interruption data, and wherein said robot monitoring program code further comprises a failure detection module comprising instructions for execution by said processor to receive said robot interruption data, wherein said remote data transmission module further comprises instructions for execution by said processor to transmit said robot monitoring data also in accordance with said robot interruption data; wherein said robot interruption data comprises the number of cycle failures as a function of time {GEHEB at least pars. 0027, 0031-0034, 0044, figures 5A-5B}. 
As for claims 14-15, 26-30, these limitations have been noted in the rejection above.  Therefore, they are rejected for the same reason sets forth the rejected claims as indicated above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee at al (US 2010/0162277); Perrone (US 2016/0221186).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664